Title: From Thomas Jefferson to Maria Cosway, [5 October 1786]
From: Jefferson, Thomas
To: Cosway, Maria



Th: Jefferson To Mrs. Cosway
Thursday [5 Oct. 1786]

I have passed the night in so much pain that I have not closed my eyes. It is with infinite regret therefore that I must relinquish your charming company for that of the Surgeon whom I have sent  for to examine into the cause of this change. I am in hopes it is only the having rattled a little too freely over the pavement yesterday. If you do not go to day I shall still have the pleasure of seeing you again. If you do, god bless you wherever you go. Present me in the most friendly terms to Mr. Cosway, and let me hear of your safe arrival in England. Addio Addio.
Let me know if you do not go to day.
